DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 2, reference number 15 is pointing to the jaw 13 instead of the notch. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (1,490,903).

    PNG
    media_image1.png
    513
    231
    media_image1.png
    Greyscale
Anderson discloses all of the limitations of claim 1, i.e., an adjustable wrench with recessed jaws, comprising an elongated member 1, 3 having two opposing ends, wherein a handle 3 is disposed at one end and a head 1 is disposed at an opposing end; the head end comprising a pair of jaws 2, 4; each jaw having a triangular notch 19 disposed therein such that the triangular notches are symmetrically aligned when each jaw is flush against the other Fig. 1; an adjustable screw 8 operably connected to the pair of jaws such that the adjustable screw is configured to increase a distance between the pair of jaws when rotated.
Regarding claim 3, Anderson meets the limitations, i.e., tapered jaws, Fig. 2.
	Regarding claim 6, Anderson meets the limitations, i.e., aperture, Fig. 1.
	
Regarding claim 7, Anderson meets the limitations, i.e., recessed handle, Fig. 1.
Regarding claim 8, Anderson meets the limitations, i.e., tapering recessed handle Fig. 1 with an aperture having a diameter slightly smaller than the proximal end with an equal diameter with a diameter of the recess along the length of the recess that is closer to the head, Fig. 1.
Regarding claim 9, Anderson appears to meets the limitations, i.e., equilateral triangle, substantially 90° angle, Fig. 1.
Fig. 1; each notch opening towards a center of the jaws with the apexes pointed away Fig. 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 (in the alternative) is rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Anderson meets all of the limitations of claim 9, in view of Fig. 1 as described above, however in the alternative and in order to expedite the prosecution, except for describing an equilateral triangle.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Anderson by forming equilateral triangles in adapting the tool for engaging a Robertson/four sided workpiece so that the corners and the faces of the workpiece are tightly engaged, requiring routine experimentations with predictable results.

Claims 2 and 8 (in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Green (2,722,150).
except for disclosing a ruler.

    PNG
    media_image2.png
    649
    235
    media_image2.png
    Greyscale
Green teaches an adjustable wrench with recessed jaws having a ruler scale 44 and marker 46. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Anderson with the ruler as taught by Green to designate the size of the jaw opening of the wrench.
With regards to claim 8, as noted above, Anderson is considered to meet the limitations. Anderson discloses a tapering recessed area that is tapering to a smaller size closer to the head, similar to Fig. 1 of the instant application. Since the diameter of the aperture is slightly larger than the tapering diameter of the recessed area at the distalmost point of the handle, the diameter of the aperture would be equal to a diameter of the tapering recessed area closer to the head meeting the claim, as clearly shown in Fig. 1. However in order to expedite the prosecution, Green is utilized. Green teaches a recessed area with an aperture of the same diameter at the distalmost point of the handle.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Anderson with an aperture at a distalmost point of the handle having the same diameter of the recessed area at said point as taught by Green for esthetic reasons and/or as an alternative means of achieving the same results.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Rhodes (2006/0027052).
Anderson meets all of the limitations of claim 4, as described above, except for disclosing a padded grip.

    PNG
    media_image3.png
    577
    282
    media_image3.png
    Greyscale
Rhodes teaches an adjustable wrench with recessed jaws having a padded grip polymer sleeve 14b. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Anderson with the grip as taught by Rhodes for comfort.
Regarding claim 5, PA (prior art, Anderson modified by Rhodes) meets the limitation, i.e., the grip covering the entire length the handle covering the metal part of the handle, claim 14, Fig. 1. Note that aperture is not covered and is considered not part of the handle, similar to Fig. 1 of the instant application, so that the tool can be carried, hung or affixed to a clip or ring.

Conclusion

    PNG
    media_image4.png
    181
    335
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    153
    164
    media_image5.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Furlong (V-shaped notches oriented along the length of the jaws); Stokes and Caballero (V-notches across the jaws) and Stier (grip covering the distal aperture) are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
January 14, 2021						Primary Examiner, Art Unit 3723